2018 IL App (1st) 162383
                                                 No. 1-16-2383
                                           Opinion filed August 8, 2018

                                                THIRD DIVISION
                                                    IN THE
                                     APPELLATE COURT OF ILLINOIS
                                                FIRST DISTRICT

     THE PEOPLE OF THE STATE OF ILLINOIS,                          )
                                                                   ) Appeal from the Circuit Court
                     Plaintiff-Appellee,                           ) of Cook County, Illinois,
                                                                   ) Criminal Division.
     v.                                                            )
                                                                   ) No. 04 CR 30062
     WILLIAM COTY,                                                 )
                                                                   ) The Honorable
                     Defendant-Appellant.                          ) Nicholas Ford,
                                                                   ) Judge Presiding.


                     JUSTICE FITZGERALD SMITH delivered the judgment of the court, with
                     opinion.
                     Justices Howse and Lavin concurred in the judgment and opinion.

                                                OPINION
¶1           After a jury trial, the defendant, William Coty, who is intellectually disabled, 1 was

     convicted, inter alia, of predatory criminal sexual assault of a minor. Because the defendant had

     a prior conviction for aggravated criminal sexual assault, pursuant to section 12-14.1(b)(2) of the

     Criminal Code of 1961 (Criminal Code) (720 ILCS 5/12-14.1(b)(2) (West 2004)), 2 the trial court

     had no discretion but to sentence him to mandatory natural life in prison without the possibility

     of parole. After his conviction and sentence were affirmed on appeal (see People v. Coty, 388 Ill.


             1
                We acknowledge that the term “mentally retarded” was used in the initial appeal in this case, as
     that was the term used during the trial proceedings and in all relevant case law. However, because that
     term is no longer the preferred nomenclature, for purposes of this appeal we will use “intellectually
     disabled.”
              2
                We note that section 12-14.1(b)(2) was recodified as section 11-1.40(b)(2) (see 720 ILCS 5/11-
     1.40(b)(2) (West 2010)) and became effective July 1, 2011.
     No. 1-16-2383


     App. 3d 1136 (2009) (table) (unpublished order under to Supreme Court Rule 23) (hereinafter

     Coty I)), the defendant filed a petition for relief from judgment pursuant to section 2-1401 of the

     Code of Civil Procedure (Civil Procedure Code) (735 ILCS 5/2-1401 (West 2004)), alleging,

     inter alia, that his mandatory natural life sentence was (1) facially unconstitutional under the

     eighth amendment of the United States Constitution (U.S. Const., amend. VIII) and

     (2) unconstitutional as applied to him under the Illinois proportionate penalties clause (Ill. Const.

     1970, art. I, § 11) due to his intellectual disability. After the trial court sua sponte dismissed the

     defendant’s petition, the defendant appealed to this court.

¶2           On appeal, we affirmed in part and reversed in part, holding that, while the defendant had

     failed to establish that his mandatory natural life sentence was facially unconstitutional under the

     eighth amendment, that same sentence was unconstitutional as applied to him under the

     proportionate penalties clause. See People v. Coty, 2014 IL App (1st) 121799-U, ¶¶ 60-75

     (hereinafter Coty II). We therefore vacated the defendant’s sentence and remanded the cause to

     the trial court for resentencing. Id. ¶ 77.

¶3           On remand, the defendant, who was then 52 years old, was resentenced to 50 years’

     imprisonment. The defendant now appeals from that sentence contending that the trial court

     abused its discretion when it imposed an extended term sentence that was the equivalent of a

     natural life sentence. In the alternative, the defendant contends that his 50-year de facto life

     sentence is unconstitutional under both the federal and state constitutions, as applied to him, an

     intellectually disabled person. For the reasons that follow, we vacate the defendant’s sentence

     and reverse and remand for a new sentencing hearing, with instructions.

¶4                                            I. BACKGROUND




                                                       2
     No. 1-16-2383


¶5           Because we have already articulated the facts of this case in our prior two orders, we set

     forth only the facts and procedural history that are relevant to the resolution of this appeal.

¶6                                           A. Fitness Hearing

¶7           The defendant was arrested and charged on November 21, 2004. Prior to trial, the court

     held a fitness hearing to determine whether the defendant was fit to stand trial. At that hearing,

     the State called Dr. Debra Ferguson, a forensic clinical services psychologist from the forensic

     clinical services office of the circuit court. Dr. Ferguson testified that the defendant “had a very

     basic knowledge of most legal proceedings” and that the things “he was not familiar with, he was

     able to understand with an explanation and to retain and *** repeat it.” According to Dr.

     Ferguson, for example, the defendant understood that a judge was the person who “sentences

     you,” that he was the defendant in the case, and that the jury was “some crazy people that sit up

     in some room. They say what they say. They can’t judge me.” The defendant understood that

     jurors “talk about the case in a room and give a paper that read[s] guilty or not guilty.” Dr.

     Ferguson acknowledged that the defendant did not know the role of the prosecutor but averred

     that, after she explained it, the defendant acknowledged that the prosecutor was not “on [his]

     side.” Dr. Ferguson further opined that the defendant was aware of his charges, the allegations

     against him, and the possible penalties (which he described to her as, “I know I can get 6 to 30[.]

     I know that.”). Dr. Ferguson further acknowledged that the defendant initially did not understand

     that he could choose whether to proceed with a bench or jury trial but instead believed that this

     was a decision reserved to the trial judge. Nonetheless, she averred that, after she explained, the

     defendant understood that it was his option. Dr. Ferguson opined that based on her examination

     the defendant was fit to stand trial.




                                                       3
       No. 1-16-2383


¶8            On cross-examination, Dr. Ferguson was asked whether she was aware that the defendant

       was receiving Social Security disability based on his intellectual disability. 3 She acknowledged

       that she was aware of this fact but was unable to confirm the intellectual disability for which the

       defendant was receiving disability checks. She admitted that her office had requested this

       information from the Social Security office but then “gave up waiting for it and filed [the]

       report” attesting to the defendant’s fitness.

¶9            On cross-examination, Dr. Ferguson further admitted that she did not perform any

       standardized tests to evaluate the defendant’s intellectual disability but acknowledged that it was

       her understanding that his full scale IQ score was 65.

¶ 10          On redirect examination, Dr. Ferguson admitted that it was her opinion that the defendant

       was in fact mildly intellectually disabled 4 but testified that a diagnosis of intellectual disability

       does not “tell *** anything about whether an individual is fit or unfit” to stand trial.

¶ 11          In opposition, the defendant called Dr. Sandra Dawkins, who was qualified as an expert

       in clinical psychology. Dr. Dawkins testified that the defendant’s full scale IQ was 55, which

       placed him in the “extremely low” range of intelligence when compared to normal adults, so as

       to make him unfit to stand trial. Dr. Dawkins explained that in coming to her conclusion she,

       inter alia, (1) interviewed the defendant on two occasions; (2) reviewed numerous documents,

       including his entire forensic clinical services record, court records, and police records; and

       (3) administered four scientifically recognized standardized tests to evaluate his cognitive

       ability, 5 his adaptive behavior, 6 his competency to understand Miranda warnings, 7 and his

              3
                The term used was “mental retardation.”
              4
                Again the term “mentally retarded” was used.
              5
                The Wechsler Adult Intelligence Scale (WAIS-III) (otherwise known as an IQ test)
              6
                The Adaptive Behavior Assessment System-II (ABAS-II)
              7
                The Assessing Understanding and Appreciation of Miranda Rights test


                                                         4
       No. 1-16-2383


       competency to stand trial as an intellectually disabled person. 8 Among other things, Dr. Dawkins

       opined that under the Social Security disability standards an individual is eligible for intellectual

       disability benefits with an IQ score of 59 or under. She stated that the results of the IQ test she

       administered on the defendant were consistent with the defendant receiving Social Security

       benefits. She pointed out that the defendant received a verbal score of 55, a performance score of

       64, and a full scale IQ score of 55, which placed him in the “one percent of the population who

       retain IQ scores at that level.”

¶ 12           Dr. Dawkins also testified regarding her interviews with the defendant and stated that the

       defendant’s concentration level was variable, that he had a very short attention span, and that he

       had difficulty explaining similarities. In addition, while he knew where he was and what the date

       was, he could provide neither the day of the week nor the approximate time of day. When asked

       how he knew the date, he stated, “It is my court date. That is what I have been told.”

¶ 13           Dr. Dawkins further averred that, throughout the interviews, the defendant’s responses

       were very inconsistent. She explained that there were elements of his statements that would

       imply he had an understanding of the court system, but when any one particular concept was

       explored further it became apparent that the defendant did not, in fact, understand it. She stated

       that once she explained certain concepts to him, he would easily acquiesce to the point, accept

       her explanation, and regurgitate it. She explained that this allowed him to feel calmer and not

       worry. According to Dr. Dawkins, the defendant does “not accept that he is as cognitively

       limited as he is, so he projects an image that he knows more than what he actually knows.” In

       that respect, he has acquired a lot of “street jargon” and “tries to portray himself as being more

       knowledgeable about the world around him than he actually is.”


               8
                The Competency Assessment to Stand Trial for the Mentally Retarded (CAST-MR)
                                                        5
       No. 1-16-2383


¶ 14            In addition, Dr. Dawkins testified that she interviewed the defendant’s sister and uncle as

       part of the adaptive behavior test. She opined that the results of that test showed that the

       defendant would have “a very, very difficult time functioning in society independently,” and

       would require “support in the work world, at home, [and] caring for his personal decision

       making.” She stated that the defendant “acts without considering the consequences of his

       actions” and is therefore “easily exploited,” both because of his “low mental ability” and desire

       to “fit in.” 9

¶ 15            After hearing the evidence and arguments by both parties, the trial court found that,

       although it was undisputed that the defendant was intellectually disabled, 10 he was nevertheless

       fit to stand trial.

¶ 16                                    B. Motion to Suppress Confession

¶ 17            Prior to trial, the parties also litigated the defendant’s motion to suppress inculpatory

       statements he had made to police. At a hearing on that motion, the following evidence was

       presented regarding the defendant’s cognitive abilities. The State again called expert forensic

       psychologist Dr. Ferguson, who was now tasked with determining whether the defendant was

       capable of understanding his Miranda rights. Dr. Ferguson averred that, in order to assess this

       ability, she performed only one part of the four-part “Grisso scales” test on the defendant,

       specifically, the function of rights in interrogation part. 11 According to Dr. Ferguson, the


                9
                 Dr. Dawkins’s report, which is part of the record on appeal, further notes that when she
       interviewed the defendant she was struck by the fact that although he was 41 years old, he was very small
       (approximately 5’5” in height at 120 lbs) and had a “childlike demeanor,” so much so that he could be
       mistaken for a child, until one looked at his face. Dr. Dawkins’s report further notes that throughout her
       interaction with the defendant, he exhibited noticeable shaking. When asked why he was shaking, the
       defendant stated that he “always had and that [this] was why his nickname was ‘Shakey.’ ”
                10
                   The trial court used the term “mentally retarded.”
                11
                   The “Grisso scales” test, otherwise knowing as the Comprehension of Miranda Rights: Manual
       for Administration and Scoring, provides four instruments by which mental health professionals may
       assess the capacity of individuals to appreciate and understand the significance of their Miranda rights.
                                                           6
       No. 1-16-2383


       defendant successfully applied the Miranda warnings he had received to a hypothetical situation

       and therefore passed this portion of the “Grisso scales” test. Dr. Ferguson also averred that,

       during her interview with the defendant, the defendant exhibited an understanding of his

       Miranda rights. In particular, Dr. Ferguson explained that the defendant had acknowledged to

       her that the police read him his Miranda rights. When asked to explain what those rights

       entailed, the defendant told Dr. Ferguson, “yeah I know they [sic] supposed to read you your

       rights *** I’m slow but I ain’t that slow. They have to read you your rights. They can’t just lock

       you up like that without reading you your rights.”

¶ 18           In opposition to the State’s testimony, the defendant called his own expert, Dr. Michael

       Fields. Unlike Dr. Ferguson, Dr. Fields testified that to determine the defendant’s ability to

       understand Miranda, he administered the full Grisso scales test. Dr. Fields testified that the

       defendant scored poorly on all four parts of that test. In addition, he stated that during his

       interview with the defendant, the defendant could not name his Miranda rights. Based on the

       above, Dr. Fields opined that “there were significant doubts about [the defendant’s] ability to

       understand Miranda.” However, when questioned further, Dr. Fields acknowledged that he could

       not state with certainty that the defendant was categorically unable to understand those rights.

¶ 19           The trial court denied the defendant’s motion to suppress his statements to police, noting

       that Dr. Ferguson’s interview provided the stronger and better evidence of the defendant’s

       capacity to understand Miranda. The court stated that Dr. Fields articulated an equivocal opinion

       that lacked certainty, and that his opinion was based more on testing than on a clinical interview

       of the defendant.

¶ 20                                                C. Jury Trial


       These include (1) the comprehension of Miranda rights, (2) the comprehension of Miranda rights
       recognition, (3) the comprehension of Miranda vocabulary, and (4) the function of rights in interrogation.
                                                           7
       No. 1-16-2383


¶ 21          At trial, the victim K.W. testified that she was six years old in November 2004 and that

       the defendant, whom she knew as “Shakey,” lived as a boarder in her grandparents’ house. The

       defendant lived in the basement, as did K.W.’s parents and siblings, and K.W. was allowed to

       sleep in the basement or upstairs with her grandparents. K.W. testified that on November 18,

       2004, she was watching TV alone in the defendant’s room in the basement, while her parents and

       cousin were asleep. She stated that she was wearing a T-shirt, skirt, and underwear. K.W.

       averred that the defendant came into the room and sat down on the couch with her. He then

       started to “scooch” toward her, and every time she moved away, he moved closer until she could

       no longer move. K.W. stated that the defendant then touched her arm, her shoulder, and her leg

       and then “started messing with me down there.” She identified that part of her body as the “part

       that [she] use[s] to go to the bathroom with.” K.W. then explained that the defendant had “not

       [touched her] with his hand, but with his tongue” and indicated that she was on the floor when he

       pushed her underwear to the side of her leg and did so. The defendant then told K.W., “you

       won’t tell anyone.” K.W. immediately went and woke her mother and told her that the defendant

       had “messed with her down there.”

¶ 22          On cross-examination, K.W. denied telling the police that the defendant touched her

       vagina with his hand and insisted that she had told them that he had used his tongue. She

       similarly admitted that she did not tell the emergency room physician that the defendant had used

       his tongue. When asked to explain why she did not tell the emergency doctor that the defendant

       had licked her instead of touched her, K.W. stated that she forgot.

¶ 23          K.W.’s mother, Keafa W., next testified that, on the night in question at about 11 p.m.,

       K.W. came into her room and told her “Shakey touched me,” patting her vaginal area to show

       where she had been touched. Keafa woke her husband up, and they went upstairs with K.W. to


                                                        8
       No. 1-16-2383


       talk to K.W.’s grandparents. While they were upstairs, Keafa heard the front door close, and her

       husband observed the defendant leaving.

¶ 24           On cross-examination, Keafa admitted that K.W. never told her that the defendant licked

       her and that she only accused him of “touching her.” Keafa also acknowledged that she did not

       call the police until the next afternoon, November 19, 2004, but stated she did not do so because

       she was waiting for K.W.’s grandparents to do so.

¶ 25           Pediatric emergency physician Dr. Gail Allen testified that she examined K.W. on

       November 21, 2004, and that, during that exam, K.W. pointed at her vagina and told her that the

       defendant had “touched her.” Dr. Allen stated that K.W.’s physical examination was “normal”

       and that she found no signs of penetration, trauma, or “touching.”

¶ 26           On cross-examination, Dr. Allen acknowledged that K.W. did not tell her that the

       defendant had touched her with his tongue. She also admitted that K.W.’s chart from the

       emergency room visit revealed that K.W. had told a resident that she was wearing shorts and not

       a skirt on the night of the incident.

¶ 27           Chicago police officer Donald Story next testified that at about midnight on November

       21, 2004, he and his partner, Officer Elkins, arrested the defendant at his sister’s home. Once in

       the police car, Officer Elkins informed the defendant of his Miranda rights and asked him if he

       wanted to answer the police officers’ questions. According to Officer Story, the defendant agreed

       and asked what the arrest was about. Upon being told of the allegations, the defendant told the

       officers that K.W. “came into [his] room, sat on [his] lap, [and] rubbed around a little bit.”

¶ 28           Assistant State’s Attorney (ASA) Dean Fugate testified that on November 22, 2004, he

       spoke to the defendant at Area 1 police station in the presence of two detectives, Mirandized the




                                                         9
       No. 1-16-2383


       defendant and then took down his handwritten statement. 12 That statement was published to the

       jury. In the statement, the defendant confirmed that he was 40 years old and that, in November

       2004, he rented a room in the basement of 7036 South Aberdeen Avenue in Chicago, where he

       shared the basement with K.W. and her family. The defendant stated that on November 18, 2004,

       he was changing his clothes in his bedroom with his door open when K.W. walked into the room.

       He told K.W. to leave, but she would not. The defendant finished changing his clothes behind a

       curtain and then sat on his couch. He averred that K.W. then sat on his lap and “began grinding

       her butt on his lap.” The defendant stated that “his penis was hard” but claimed that he and K.W.

       were both clothed. 13 He placed his right hand underneath K.W.’s clothes, touched her vagina,

       and “inserted his finger into [K.W.’s] vagina up to the first joint.” The defendant stated that he

       did not move his finger inside of K.W.’s vagina and that he kept it inside only for “one minute.”

       The defendant averred that K.W. said, “that feels good.”

¶ 29           In his statement, the defendant further added that K.W. pulled her shorts and panties

       down to her knees before sitting on his lap. The defendant also stated that after K.W. got off his

       lap and pulled her pants up, she left the room and went upstairs with her parents into her

       grandparents’ room. The defendant then left the house out of the front door and went to his

       sister’s house. He also stated that he “felt bad that he touched the little girl.”

¶ 30           In his statement, the defendant also indicated that he understands and writes English but

       that he cannot read.




               12
                  Because the defendant was illiterate, ASA Fugate handwrote the statement for the defendant,
       and the defendant “signed” each page.
               13
                  ASA Fugate acknowledged that the defendant initially said that the victim’s pants were on
       throughout the incident. ASA Fugate subsequently claimed, however, that while giving the handwritten
       statement, the defendant changed his story and averred that the victim removed her pants during the
       incident.
                                                          10
       No. 1-16-2383


¶ 31           After the defendant’s statement was read into the record, the State rested. The defense

       presented no witnesses, and the parties proceeded with closing arguments. The jury returned a

       verdict of guilty.

¶ 32                                     D. Original Sentencing Hearing

¶ 33           On November 17, 2006, the trial court held a sentencing hearing, wherein the defendant’s

       sister, Irma Coty, testified regarding his cognitive disabilities. Irma testified that the defendant

       has been intellectually disabled since he was born, does “not understand what is going on,” and

       needs psychiatric treatment. The original presentence investigation report (PSI), which was

       admitted into the record, revealed that the defendant attended special education classes in the

       Chicago public school system up until the eighth grade and that he received Social Security

       disability from the State of Illinois because of his mental health. The original PSI noted that the

       defendant had undergone a behavioral clinical examination (BCX) as part of his evaluation for

       his fitness to stand trial and that the BCX was part of the court record. In addition, the original

       PSI revealed that the defendant could not read or write. The original PSI further revealed that the

       defendant’s sister Irma “takes care of him, handles his finances and helps him with his daily

       routine.”

¶ 34           Despite the aforementioned evidence, based upon the defendant’s prior conviction for

       aggravated criminal sexual assault in case No. 88 CR 12137,14 the court sentenced the defendant

       to natural life in prison, pursuant to the mandates of section 12-14.1(b)(2) of the Criminal Code

       (720 ILCS 5/12-14.1(b)(2) (West 2004)). In doing so, the trial judge noted that he would not

       have sentenced the defendant to natural life but that he was bound by statute to do so. As the

       court explained:

               14
                 The defendant committed this crime in 1988 when he was 24 years old. The victim in that case
       was nine. The defendant was sentenced to, and served, six years in prison.
                                                         11
       No. 1-16-2383


                  “[T]he parties recognize that the court’s hands are tied because of the prior conviction

              for aggravated criminal sexual assault, which makes this conviction one for which he

              must receive a sentence of life imprisonment without parole. The facts of the cause

              certainly warrant a substantial sentence here. It would not be the sentence that the court is

              required to give, had I any discretion, but I must follow the law nonetheless. The

              legislature has determined a second aggravated criminal sexual assault in one’s lifetime

              means what they say it means.”

¶ 35                                           E. Direct Appeal

¶ 36          The defendant subsequently appealed his conviction, arguing that (1) he was denied his

       due process right to notice, (2) the testimony of Dr. Allen was inadmissible hearsay and violated

       his right to confrontation, (3) he was denied his right to a fair trial because of improper

       prosecutorial comments, and (4) he was denied his right to effective representation of counsel

       where counsel failed to object to the prosecutor’s comments and failed to impeached K.W.’s trial

       testimony with her prior inconsistent statements. See Coty I, slip order at 1. On March 27, 2009,

       this court affirmed the defendant’s conviction and sentence. Id. at 25. His petition for leave to

       appeal to the Illinois Supreme Court was denied on September 30, 2009. See People v. Coty, 233

       Ill. 2d 571 (2009).

¶ 37                                F. Petition for Relief from Judgment

¶ 38          On March 8, 2012, the defendant filed a pro se section 2-1401 petition for relief from

       judgment (735 ILCS 5/2-1401 (West 2012)), alleging that his mandatory natural life sentence

       was unconstitutional because the trial court was prohibited from considering his individual

       characteristics (namely his intellectual disability) and the circumstances of the offense in

       ordering that sentence. The defendant acknowledged that his petition was untimely under the


                                                       12
       No. 1-16-2383


       statute (id.) but claimed that his sentence was void and that therefore he could challenge it at any

       time. The defendant asked the trial court to vacate his sentence and remand for resentencing in

       the 6-to-30-years range. The State did not file any response to the defendant’s petition.

¶ 39          On May 10, 2012, the trial court sua sponte dismissed the defendant’s petition. In its

       written order, the court first held that the petition was untimely because it was filed over five

       years after the defendant’s conviction on October 11, 2006, which was contrary to the mandate

       of the statute that it be filed within two years after the entry of final judgment. See id. The court

       also found that the defendant had failed to establish that the sentencing scheme under which he

       was sentenced to life imprisonment was unconstitutional.

¶ 40                                        G. Appeal and Remand

¶ 41          The defendant appealed the dismissal of his section 2-1401 petition to this court. On

       appeal, we affirmed in part, reversed in part, and remanded for further proceedings. See Coty II,

       2014 IL App (1st) 121799-U, ¶ 78. In doing so, we first found that the trial court erred in

       sua sponte dismissing the defendant’s petition on the basis of timeliness. Id. ¶¶ 35-42. We then

       considered the merits of the defendant’s petition and held that, while the defendant had failed to

       properly state a facial challenge to the mandatory sentencing scheme under which he was

       sentenced to natural life in prison, that same scheme was unconstitutional as applied to him,

       under the proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11)

       because of his intellectual disability and corresponding diminished culpability. Coty II, 2014 IL

       App (1st) 121799-U, ¶¶ 43-75. In doing so, we recognized that the defendant was intellectually

       disabled with an IQ score somewhere between 55 and 65. Id. ¶ 66. As a result, under our

       prevailing social norms his culpability was less than that of a person with normal cognitive

       capacity. Id. In addition, we held, “it cannot be ignored that the offense [albeit serious] ***


                                                        13
       No. 1-16-2383


       included a single, brief act of penetration that did not result in any physical injury to the victim.”

       Id. ¶ 67. We further noted that the encounter was neither orchestrated nor preplanned but “rather

       was seemingly impulsive, and the defendant expressed remorse over what he had done.” Id.

       Accordingly, we vacated the defendant’s sentence and remanded to the trial court for

       resentencing to give the trial court discretion to impose a term of years. Id. ¶ 78.

¶ 42                                              H. Resentencing

¶ 43           On remand, a new sentencing hearing was held on August 10, 2016. No new evidence

       was presented at that hearing regarding the defendant’s circumstances over the decade that had

       passed since he was first sentenced. Instead, prior to the hearing, the court noted that the

       appellate court had remanded the matter for resentencing, “indicating that Judge Toomin had

       observed during the course of the original trial that [the defendant] suffered from an intellectual

       disability.” At the hearing, the court stated it had been “tendered a large volume of materials,”

       which included “the transcript of the original trial, and the sentencing that occurred,

       incorporating the testimony of a doctor who testified regarding [the defendant’s] intellectual

       difficulties or disabilities. I am taking all that into account.” After questions from defense

       counsel, the court also acknowledged that it had reviewed the expert opinion given at the

       defendant’s motion to suppress hearing, as well as the new PSI. 15

¶ 44           The parties then proceeded with very brief arguments. In aggravation, the State,

       inter alia, argued that the victim’s mother was “very troubled by the fact that the defendant had

       to be resentenced” and wanted “her feelings” represented to the court. The State further argued
               15
                  We note that the record contains two new PSI reports, one dated December 18, 2014, and the
       other dated March 21, 2016. These two PSI reports are almost identical and make no reference to the
       defendant’s intellectual disability or his behavior/actions in the last ten years of incarceration. With
       respect to the defendant’s psychological health history, both new PSIs merely report that the defendant
       states that he has never been treated by a mental health professional. In addition, under the rubric
       “Attitudes/Values,” the new PSIs simply state that “[t]he defendant’s criminal background indicates an
       anti-social personality” and that “[h]is previous behavior reflects a lack of social conformity.”
                                                           14
       No. 1-16-2383


       the offense was serious and that the defendant knew what he was doing when he approached the

       victim. The State therefore asked for “a significant number of years.”

¶ 45          In mitigation, defense counsel argued that, in remanding for resentencing, this court had

       already found that the crime was a single contact lasting less than a minute and was impulsive

       rather than preplanned or orchestrated. Additionally, the defendant had expressed remorse over

       what he had done. Defense counsel further argued that it was undisputed that the defendant was

       intellectually disabled and therefore less culpable. Accordingly, defense counsel asked that the

       court give the defendant “a term of years that allows him upon sufficient punishment to resume

       some sort of life following incarceration.”

¶ 46          After hearing arguments, the trial court sentenced the defendant to 50 years in prison to

       be served at 85%, followed by 3 years to life of mandatory supervised release (MSR). In entering

       this sentence, the court stated:

              “William, I’m going to consider today the evidence presented at trial, the [new] pre-

              sentence report, the evidence offered in aggravation, mitigation, the statutory factors in

              aggravation, mitigation, the financial impact of incarceration, the arguments the attorneys

              just made here moments [a]go, and the assertions relative to the mother of the victim

              indicating that she still takes this case seriously, this was a serious case, and this was an

              offense committed by somebody whom this was not the first.”

¶ 47          Defense counsel subsequently filed a motion to reconsider, arguing, inter alia, that (1) the

       sentence was excessive in light of the defendant’s background and the nature of the offense,

       citing the proportionate penalties clause, (2) the court improperly considered in aggravation

       matters that were implicit in the offense, and (3) the State failed to prove eligibility for an




                                                       15
       No. 1-16-2383


       enhanced penalty or extended term. The trial court denied this motion, and the defendant now

       appeals.

¶ 48                                            II. ANALYSIS

¶ 49          On appeal, the defendant makes three arguments regarding his sentence. First, he asserts

       that the trial court abused its discretion in sentencing him to a 50-year extended term sentence,

       without properly considering that it was, in fact, imposing a de facto life sentence on a defendant

       with intellectual disabilities. Second, the defendant contends that the imposition of this de facto

       life sentence is unconstitutional as applied to him both under the eighth amendment and the

       proportionate penalties clause. For the reasons that follow, we agree with the latter contention.

¶ 50                                        A. Abuse of Discretion

¶ 51          At the outset we acknowledge our supreme court’s mandate that we consider

       nonconstitutional arguments before considering constitutional ones (In re E.H., 224 Ill. 2d 172,

       178 (2006)). Accordingly, we must first consider whether the trial court abused its discretion in

       sentencing the defendant to 50 years’ imprisonment in light of our prior mandate. A reviewing

       court will find an abuse of discretion only where the sentencing decision is fanciful,

       unreasonable, or arbitrary and no reasonable person would take the view adopted by the trial

       court. People v. Abrams, 2015 IL App (1st) 133746, ¶ 32.

¶ 52          Our decision to resentence the defendant was filed on August 28, 2014. There, presented

       with a mandatory natural life sentence, we held that resentencing was necessary under the

       proportionate penalties clause because the statutory scheme precluded the sentencing court from

       considering the unique characteristics of the intellectually disabled defendant. See Coty II, 2014

       IL App (1st) 121799-U, ¶¶ 61-75. Our analysis, however, did not address whether a sentencing

       court must consider whether an intellectually disabled defendant has characteristics


                                                       16
       No. 1-16-2383


       accompanying that disability that reduce his culpability. In addition, based on the law in

       existence at the time, our decision did not address whether, under either the state or federal

       constitutions, a de facto life sentence or a discretionary life sentence would be unconstitutional

       as applied to the intellectually disabled defendant in this case. In fact, our mandate nowhere

       directed that the trial court was required to consider the defendant’s intellectual disability and

       accompanying characteristics in issuing a sentence. Instead, we only stated, “the defendant, who

       is [intellectually disabled], should not have been sentenced to mandatory natural life

       imprisonment, without the trial court having had an opportunity to consider his mental capacity

       and the facts surrounding the commission of the offense.” (Emphasis added.) Id. ¶ 75. We

       therefore remanded “for resentencing before a court that has discretion to impose a term-of-years

       sentence.” Id. ¶ 77.

¶ 53           On remand the trial court imposed a term of years within the appropriate sentencing

       range. 16

¶ 54           In doing so, the trial court acknowledged the defendant’s intellectual disability but found

       that other factors warranted a 50-year prison term. Although the trial court’s findings in this

       respect are, at best, sparse, the trial court explicitly stated it considered the evidence presented at

       the defendant’s trial and the parties’ arguments, both of which referenced the defendant’s

       disability at the time of his trial in 2006. Since the trial court did no more or less than we

       instructed it to do, we find no abuse of discretion. See Abrams, 2015 IL App (1st) 133746, ¶ 33.

¶ 55                                       B. Constitutional Arguments



               16
                 As a Class X offender the defendant was punishable by a sentencing range between 6 and 30
       years. 730 ILCS 5/5-8-1(a)(3) (West 2004). In addition, because the victim was under 18 years of age, the
       defendant was further eligible for an extended term sentence up to 60 years’ imprisonment (id. § 5-5-
       3.2(c)).


                                                          17
       No. 1-16-2383


¶ 56          That said, however, we are now asked to determine for the first time whether the

       defendant’s 50-year prison term constitutes a de facto life sentence imposed in a manner

       inconsistent with the eighth amendment and the proportionate penalties clause. As shall be fully

       discussed below, we find that the trial court on remand imposed a discretionary de facto life

       sentence without a record sufficient to assess the unique factors that can impact the culpability of

       the intellectually disabled. We hold that this procedure resulted in constitutional error. See Ill.

       Cons. 1970, art I, § 11.

¶ 57          The defendant challenges his sentence both under the eighth amendment and the

       proportionate penalties clause. As an initial matter, the State argues that the defendant has

       forfeited any constitutional arguments by failing to properly preserve them below but then

       concedes that our supreme court has urged that “the interests of judicial economy favor

       addressing [such] issue[s] on direct appeal rather than requiring defendant to raise [them] in a

       separate postconviction petition.” People v. Cregan, 2014 IL 113600, ¶ 18. The defendant

       responds that he has properly preserved the proportionate penalties issue by raising it in his

       postsentencing motion and urges us to consider his eighth amendment challenge under the plain

       error doctrine. While we would reach the same result under both the federal and state

       constitutions, because the defendant only raised the proportionate penalties argument in his

       motion to reduce his sentence, we will proceed with the merits of that claim alone.

¶ 58          The Illinois Constitution states that “[a]ll penalties shall be determined both according to

       the seriousness of the offense and with the objective of restoring the offender to useful

       citizenship.” Ill. Const. 1970, art I., § 11. “[T]he framers [of the Illinois Constitution] intended

       *** to provide a limitation on penalties beyond those afforded by the eighth amendment.”

       People v. Gipson, 2015 IL App (1st) 122451, ¶ 69; People v. Harris, 2016 IL App (1st) 141744,


                                                       18
       No. 1-16-2383


       ¶ 40. And our supreme court has held that it is inaccurate to state that these two constitutional

       provisions are synonymous, although the relationship between them is certainly unclear. See

       People v. Clemons, 2012 IL 107821, ¶¶ 36-37, 40 (holding that the proportionate penalties clause

       “focuses on the objective of rehabilitation” and places greater limitations on the legislature’s

       ability to prescribe harsh sentences than the eighth amendment). But see People v. Patterson,

       2014 IL 115102, ¶ 106. Nevertheless, our supreme court has never shied from applying eighth

       amendment precedent to decide proportionate penalties cases, and we see no reason why we

       should not do the same here. See e.g., People v. Miller, 202 Ill. 2d 328, 339 (2002) (hereinafter

       Leon Miller); see also Patterson, 2014 IL 115102, ¶ 106.

¶ 59          To succeed on a proportionate penalties claim, the defendant here must show either

       (1) that the punishment for the offense is cruel, degrading, or so wholly disproportionate to the

       offense as to shock the moral sense of the community or (2) that similar offenses are compared

       and the conduct that creates a less serious threat to the public health and safety is punished more

       harshly. People v. Klepper, 234 Ill. 2d 337, 348-49 (2009); see also Leon Miller, 202 Ill. 2d at

       338.

¶ 60          Our supreme court has repeatedly refused to define what kind of punishment qualifies as

       cruel, degrading, or so wholly disproportionate to the offense as to shock the moral sense of the

       community, because “as our society evolves, so too do our concepts of elemental decency and

       fairness which shape the ‘moral sense’ of the community.” Leon Miller, 202 Ill. 2d at 339 (citing

       Trop v. Dulles, 356 U.S. 86, 101 (1958) (whether a punishment shocks the moral sense of the

       community is based upon an “evolving standard[ ] of decency that mark[s] the progress of a

       maturing society”)).




                                                       19
       No. 1-16-2383


¶ 61           Noting that our supreme court has repeatedly held that those “evolving standard[s] of

       decency *** mark[ ] the progress of a maturing society,” in Coty II, we reviewed the gravity of

       the defendant’s offense in connection with the severity of his sentence within our community’s

       evolving standard of decency. (Internal quotation marks omitted.) Coty II, 2014 IL App (1st)

       121799-U, ¶ 62.

¶ 62           At the time we decided Coty II, that standard had evolved to prohibit the imposition of

       the death penalty on juveniles and intellectually disabled offenders, as well as to condemn the

       imposition of mandatory natural life imprisonment on juveniles. See id. ¶ 63 (citing Graham v.

       Florida, 560 U.S. 48, 68 (2010), Roper v. Simmons, 543 U.S. 551, 569-70 (2005), Miller v.

       Alabama, 567 U.S. 460, 488-89 (2012), 17 and Atkins v. Virginia, 536 U.S. 304, 321 (2002)).

       Accordingly, in Coty II, we held that the statutory provision under which the defendant had been

       sentenced to mandatory natural life imprisonment, without the trial court having any discretion,

       was disproportionate as applied to him, so as to shock the moral sense of our community. Id.

       ¶ ¶ 64-69 (citing Leon Miller, 202 Ill. 2d at 339-42).

¶ 63           Since our decision in Coty II, our community’s standards of decency have considerably

       evolved, albeit in the context of juvenile defendants and the eighth amendment (U.S. Const.,

       amend. VIII). First, in Montgomery v. Louisiana, 577 U.S. ___, 136 S. Ct. 718 (2016), the


               17
                 Roper held that the eighth amendment prohibited death penalty sentences for juveniles who
       commit murder. Roper, 543 U.S. at 578-79. Graham held that the eighth amendment prohibited
       mandatory life sentences for juveniles who commit nonhomicide offenses. Graham, 560 U.S. at 82.
       Miller held that the eighth amendment prohibited mandatory life sentences for juveniles who commit
       murder. Miller, 567 U.S. at 489-90. All three decisions recognized the following general difference
       between juveniles and adults, which render juveniles less morally reprehensible: (1) lack of maturity and
       underdeveloped sense of responsibility; (2) vulnerability and susceptibility to negative influences and
       outside pressures; and (3) a yet unfully formed character, which makes them more malleable and their
       malfeasance less indicative of irretrievable depravity. Graham, 560 U.S. at 68; Roper, 543 U.S. at 569-70.
       In Miller, the Supreme Court further held that “children are constitutionally different from adults for
       purposes of sentencing” and that a trial court must therefore be able to consider mitigating factors in
       determining whether to impose a natural life sentence. Miller, 567 U.S. at 471.
                                                          20
       No. 1-16-2383


       United States Supreme Court held that state courts must give Miller effect in collateral

       proceedings and that, under Miller, life imprisonment without parole is unconstitutional for

       juvenile offenders “whose crimes reflect the transient immaturity of youth” “for all but the rarest

       of juvenile offenders, those whose crimes reflect permanent incorrigibility.” Id. at ___, 136 S. Ct.

       at 734.

¶ 64             Next, in People v. Reyes, 2016 IL 119271, ¶ 9, our supreme court interpreted the holding

       of Miller to apply to de facto as much as de jure life sentences. Noting that Miller’s “holding

       required that life-without-parole sentences be based on judicial discretion rather than statutory

       mandates” (id. ¶ 4), our supreme court held:

                     “A mandatory term-of-years sentence that cannot be served in one lifetime has the

                 same practical effect on a juvenile defendant’s life as would an actual mandatory

                 sentence of life without parole—in either situation, the juvenile will die in prison. Miller

                 makes clear that a juvenile may not be sentenced to a mandatory, unsurvivable prison

                 term without first considering in mitigation his youth, immaturity, and potential for

                 rehabilitation.” Id. ¶ 9.

¶ 65             In addition our supreme court held:

                 “ ‘[T]he teachings of the Roper/Graham/Miller trilogy require sentencing courts to

                 provide an individualized sentencing hearing to weigh the factors for determining a

                 juvenile’s “diminished culpability ***[”] when, as here, the aggregate sentences result in

                 the functional equivalent of life without parole. To do otherwise would be to ignore the

                 reality that lengthy aggregate sentences have the effect of mandating that a juvenile “die

                 in prison even if a judge or jury would have thought that his youth and its attendant

                 characteristics, along with the nature of his crime, made a lesser sentence *** more


                                                         21
       No. 1-16-2383


               appropriate.” [Citation.] Such a lengthy sentence “ ‘means denial of hope; it means that

               good behavior and character improvement are immaterial; it means that whatever the

               future might hold in store for the mind and spirit of [the juvenile convict], he will remain

               in prison for the rest of his days.’ ” [Citation.] That is exactly the result that Miller held

               was unconstitutional. [Citation.]’ ” Id. (quoting Bear Cloud v. State, 2014 WY 113, ¶ 33,

               334 P.3d 132 (Wyo. 2014)).

¶ 66           Subsequently, in People v. Holman, 2017 IL 120655, our supreme court interpreted

       Miller to apply to discretionary, as much as mandatory, natural life sentences. Id. ¶ 40. The court

       there held that “[l]ife sentences, whether mandatory or discretionary, for juvenile defendants are

       disproportionate and violate the eighth amendment, unless the trial court considers youth and its

       attendant characteristics.” (Emphasis added.) See id. (interpreting Miller, 567 U.S. at 465, and

       Montgomery, 577 U.S. at__, 136 S. Ct. at 736). Noting that Illinois courts have always held that

       age is a complex sentencing factor, our supreme court instructed that, before imposing either a

       mandatory or a discretionary natural life sentence on a juvenile, the trial court must first

       determine that the juvenile’s conduct showed “irretrievable depravity, permanent incorrigibility,

       or irreparable corruption beyond the possibility of rehabilitation,” by considering the

       characteristics specific to juveniles articulated by the Supreme Court in Miller. Id. ¶ 46. 18

¶ 67           Aside from our supreme court’s holdings in Holman and Reyes, since our decision in

       Coty II numerous panels of our appellate court have explicitly held that discretionary de facto

       life sentences for juveniles are unconstitutional under the eighth amendment. See, e.g., People v.

               18
                 Those characteristics include, but are not limited to, the following factors: (1) the juvenile
       defendant’s chronological age at the time of the offense and any evidence of his particular immaturity,
       impetuosity, and failure to appreciate risks and consequences; (2) the juvenile defendant’s family and
       home environment; (3) the juvenile defendant’s degree of participation in the crime and any evidence of
       familial or peer pressures that may have affected him; (4) the juvenile defendant’s incompetence,
       including his inability to deal with police officers or prosecutors and his incapacity to assist his own
       attorneys; and (5) the juvenile defendant’s prospects for rehabilitation. See Miller, 567 U.S. at 477-78.
                                                           22
       No. 1-16-2383


       Morris, 2017 IL App (1st) 141117, ¶ 30; People v. Nieto, 2016 IL App (1st) 121604, ¶¶ 42-43,

       pet. for leave to appeal pending, No. 120826 (filed July 8, 2016); People v. Smolley, 2018 IL

       App (3d) 150577, ¶¶ 21-22; People v. Ortiz, 2016 IL App (1st) 133294, ¶ 24, pet. for leave to

       appeal pending, No. 121578 (filed Dec. 30, 2016); People v. Buffer, 2017 IL App (1st) 142931,

       ¶¶ 62-63, pet. for leave to appeal granted, No. 122327 (Ill. Nov. 22, 2017); People v. Sanders,

       2016 IL App (1st) 121732-B, ¶¶ 25-27, pet. for leave to appeal pending, No. 121275 (filed Oct.

       12, 2016). But see People v. Perez, 2018 IL App (1st) 153629, ¶¶ 37-38; People v. Hoy, 2017 IL

       App (1st) 142596, ¶ 46, pet. for leave to appeal pending, No. 122911 (filed May 9, 2018);

       People v. Jackson, 2016 IL App (1st) 143025, ¶¶ 54-58, pet. for leave to appeal pending, No.

       121527 (filed Nov. 3, 2016); People v. Evans, 2017 IL App (1st) 143562, ¶¶ 14-18, pet. for leave

       to appeal pending, No. 122701 (filed Sept. 19, 2017).

¶ 68          Accordingly, as of today, our community’s standards of decency appear to have evolved

       to prohibit the imposition of de jure and de facto mandatory and discretionary life sentences for

       juveniles, where procedurally the court fails to consider the attendant characteristics of youth.

       See Reyes, 2016 IL 119271, ¶ 9; Holman, 2017 IL 120655, ¶ 46; Buffer, 2017 IL App (1st)

       142931, ¶¶ 62-63.

¶ 69          In the midst of significant juvenile jurisprudence, however, one must not forget that such

       jurisprudence began with Atkins and the Court’s concern with the intellectually disabled. See

       Miller, 567 U.S. at 483-84, 509 (citing Atkins, 536 U.S. at 316, 342). In Coty II, we already held

       that under Atkins adults with intellectual disabilities deserve special treatment in a

       proportionality analysis (see Coty II, 2014 IL App (1st) 121799-U, ¶¶ 61-75). In doing so, we

       only implied that adults with intellectual disabilities should be treated similarly to minors. Id. We

       now unequivocally hold that they should.


                                                        23
       No. 1-16-2383


¶ 70          Intellectually disabled individuals, just like juveniles, are less culpable, where the

       deficiencies associated with intellectual disability “diminish their personal culpability.” Atkins,

       536 U.S. at 318. Indeed, “clinical definitions of [intellectual disability] require not only

       subaverage intellectual functioning, but also significant limitations in adaptive skills such as

       communication, self-care, and self-direction that became manifest before age 18.” Id.; see also

       730 ILCS 5/5-1-13 (West 2014) (defining intellectual disability as “sub-average general

       intellectual functioning generally originating during the developmental period and associated

       with impairment in adaptive behavior reflected in delayed maturation or reduced learning ability

       or inadequate social adjustment”). Intellectually disabled persons “frequently know the

       difference between right and wrong and are competent to stand trial,” but “by definition[,] they

       have diminished capacities to understand and process information, to communicate, to abstract

       from mistakes and learn from experience, to engage in logical reasoning, to control impulses,

       and to understand others’ reactions.” Atkins, 536 U.S. at 318.

¶ 71          Additional risks accompanying the unique characteristics of the intellectually disabled are

       the possibility that they will unwittingly confess to crimes they did not commit, their lesser

       ability to give their counsel meaningful assistance, and the fact that they are “typically poor

       witnesses, and their demeanor may create an unwarranted impression of lack of remorse for their

       crimes.” Id. at 321. In addition, “there is abundant evidence that they often act on impulse rather

       than pursuant to a premeditated plan, and *** are followers rather than leaders.” Id. at 318.

¶ 72          As such, just as “the distinctive attributes of youth diminish the penological justifications

       for imposing the harshest sentences on juvenile offenders” (Miller, at 567 U.S. at 472), the

       distinctive attributes of the intellectually disabled, who are by their very nature less culpable,




                                                       24
       No. 1-16-2383


       diminish “the interest in seeing that the offender gets his ‘just deserts’ ” (Atkins, 536 U.S. at

       319).

¶ 73           Similarly, with respect to deterrence, the same cognitive and behavioral impairments that

       make intellectually disabled individuals less morally culpable make it less likely that they can

       process the fact that their behavior exposes them to severe punishment. Id. at 320.

¶ 74           Because intellectually disabled offenders are so unlikely to process the possibility of

       receiving a sentence equivalent to natural life imprisonment, they are unlikely to control their

       conduct based on that information. Id. at 319-20. Simply put, an intellectually disabled defendant

       is far less likely than an average adult to understand the permanence of life in prison, let alone

       weigh the consequences of such a life against the perceived benefit of criminal conduct. As such,

       just as with minors, it is less likely that the possibility of facing such an extreme sanction will

       deter an intellectually disabled person from committing a crime. Id.

¶ 75           Accordingly, since we hold today that minors and adults with intellectual disabilities

       should be treated similarly in a proportionality analysis, we see no reason why, under our

       community’s evolving standards of decency, the prohibition against the imposition of

       discretionary de facto life sentences without the procedural safeguards of Miller and its progeny

       should not be extended to intellectually disabled persons where the record shows that the trial

       court did not take into account those characteristics accompanying an intellectual disability as

       articulated in Atkins, so as to show “irretrievable depravity, permanent incorrigibility, or

       irreparable corruption beyond the possibility of rehabilitation.” Holman, 2017 IL 120655, ¶ 46.

       As Atkins articulated, those attendant characteristics include, but are not limited to, an

       intellectually disabled person’s diminished capacity (1) to understand and process information,

       (2) to communicate, (3) to abstract from mistakes and learn from experience, (4) to engage in


                                                       25
       No. 1-16-2383


       logical reasoning, (5) to control impulses, and (6) to understand others’ actions and reactions, so

       as to be more susceptible to manipulation and pressure. Atkins, 636 U.S. at 318.

¶ 76          In reaching this decision, we acknowledge that thus far our supreme court has declined to

       extend the Miller line of cases to adults. See People v. Thompson, 2015 IL 118151, ¶¶ 8-21. That

       decision, however, did not involve intellectually disabled defendants. Moreover, we find that a

       different determination is warranted here. That is because the Miller line of cases began with

       Atkins, and explicitly relied on Atkins’s rationale pertaining to the intellectually disabled, to

       expand the law to juvenile defendants. See, e.g., Miller, 567 U.S. at 483-84, 509 (citing Atkins,

       536 U.S. at 316, 342); Roper, 543 U.S. at 560, 563-576 (discussing Atkins, 536 U.S. 304). As

       such, it is more accurate to state that Miller and its progeny are an extension of Atkins.

¶ 77          Moreover, since we agree with those decisions that hold that the Illinois proportionate

       penalties clause is broader than the eighth amendment (see Clemons, 2012 IL 107821, ¶ 39;

       Gipson, 2015 IL App (1st) 122451, ¶¶ 69-70; Harris, 2016 IL App (1st) 141744, ¶ 38) and

       requires consideration of the constitutional objective of “restoring an offender to useful

       citizenship” (internal quotation marks omitted) (Leon Miller, 202 Ill. 2d at 338), an objective that

       is “much broader than defendant’s past conduct in committing the offense” (see Gipson, 2015 IL

       App (1st) 122451, ¶ 72), we find that the procedural safeguards originating with Atkins, and

       created by Miller and its progeny are applicable to intellectually disabled defendants under our

       constitution.

¶ 78          We now turn to the sentencing of this defendant. As already noted above, the defendant

       here was convicted of predatory criminal sexual assault (a Class X felony) punishable at the time

       of his offense by a sentencing range of 6 to 30 years’ imprisonment. 720 ILCS 5/12-14.1 (West

       2004) (recodified as 720 ILCS 5/11-1.40 (West 2012)); 730 ILCS 5/5-8-1(a)(3) (West 2004).


                                                        26
       No. 1-16-2383


       The defendant was also eligible for an extended term sentence up to 60 years’ imprisonment

       because the victim was under 18 years of age (730 ILCS 5/5-5-3.2(c) (West 2004)). Furthermore,

       under “truth in sentencing” statutes, the defendant was required to serve at least 85% of this

       sentence, depending upon his conduct, while serving that sentence. See People v. Harris, 2012

       IL App (1st) 092251, ¶ 24 (noting that the “truth-in-sentencing” statutes do “not change the

       sentence actually imposed ***. [Citation.] Rather, [they] determine[ ] the percentage to be

       actually served, which in turn depends upon the conduct of the defendant while serving that

       sentence.”).

¶ 79           On remand, the trial court below sentenced the 52-year-old defendant to 50 years’

       imprisonment. According to the IDOC website, of which we may take judicial notice (see People

       v. Sanchez, 404 Ill. App. 3d 15, 17 (2010) (finding that this court can take judicial notice of the

       IDOC website); see also Buffer, 2017 IL App (1st) 142931, ¶ 62), with time served, the

       defendant’s earliest release (parole) date will be March 26, 2049, at which point he will be 84

       years old. The defendant’s actual discharge date is set for March 27, 2052, at which point he will

       be 88. As shall be explained further below, under our prior holdings, and contrary to the State’s

       assertion, there can be no doubt that this sentence is equivalent to condemning the defendant to

       natural life imprisonment. See Buffer, 2017 IL App (1st) 142931, ¶ 62.

¶ 80           We acknowledge that our supreme court has not yet defined what constitutes a de facto

       life sentence, apart from stating that this is a sentence that is “unsurvivable” and “cannot be

       served in one lifetime” (Reyes, 2016 IL 119271, ¶¶ 8-9), and that our appellate courts appear to

       be split on this issue, 19 and disagree as to whether it is even appropriate for a court of review to

               19
                 The following courts have found de facto life sentences: Morris, 2017 IL App (1st) 141117,
       ¶ 30 (discretionary 100 years); Nieto, 2016 IL App (1st) 121604, ¶¶ 42-43, pet. for leave to appeal
       pending, No. 120826 (filed July 8, 2016) (discretionary 78 years); Smolley, 2018 IL App (3d) 150577,
       ¶ ¶ 21-22 (discretionary 65 years); Ortiz, 2016 IL App (1st) 133294, ¶ 24, pet. for leave to appeal
                                                         27
No. 1-16-2383


reflect on questions of biology and statistics (see Harris, 2016 IL App (1st) 141744, ¶ 52).

Nonetheless, this exact panel has previously held that a 50-year sentence imposed on a 16-year-

old juvenile was a de facto life sentence. Buffer, 2017 IL App (1st) 142931, ¶ 62. In doing so, we

relied on the decision in Sanders, 2016 IL App (1st) 121732-B, wherein the court looked to the

United States Sentencing Commission’s Preliminary Quarterly Data Report, to determine the

average life expectancy of a prisoner and found that a “ ‘person held in a general prison

population has a life expectancy of about 64 years’ ” and that this estimate “ ‘probably

overstate[s] the average life expectancy” for those committed “ ‘to prison for lengthy terms.’ ”

Buffer, 2017 IL App (1st) 142931, ¶ 59 (quoting Sanders, 2016 IL App (1st) 121732-B, ¶ 26).

We also noted that Sanders quoted a study that showed that each year in prison resulted in a two-

year decline in life expectancy, resulting from “high levels of violence and communicable

disease, poor diets, and shoddy health care *** behind bars,” and that subsequent courts have

found that this “was not surprising given the harshness of a lifetime spent in a state penitentiary.”

(Internal quotation marks omitted.) Id. ¶ 59 (quoting Sanders, 2016 IL App (1st) 121732-B,

¶ 26); Harris, 2016 IL App (1st) 141744, ¶ 53. We therefore concluded that a 50-year

discretionary sentence imposed on a 16-year-old juvenile, which permitted his release on parole




pending, No. 121578 (filed Dec. 30, 2016) (discretionary 60 years); Buffer, 2017 IL App (1st) 142931,
¶¶ 62-63, pet. for leave to appeal granted, No. 122327, (Ill. Nov. 22, 2017) (discretionary 50 years);
Sanders, 2016 IL App (1st) 121732-B, ¶¶ 25-27, pet. for leave to appeal pending, No. 121275 (filed Oct.
12, 2016) (discretionary sentence totaling 100 years, or “at least 49 years” with good-conduct credit).
Conversely, the following courts have not found de facto life sentences: Perez, 2018 IL App (1st) 153629,
¶ ¶ 37-38 (discretionary 53 years); Hoy, 2017 IL App (1st) 142596, ¶ 46, pet. for leave to appeal pending,
No. 122911 (filed May 9, 2018) (discretionary 52 years); Jackson, 2016 IL App (1st) 143025, ¶ ¶ 54-58,
pet. for leave to appeal pending, No. 121527 (filed Nov. 3, 2016) (discretionary 50 years); or People v.
Applewhite, 2016 IL App (1st) 142330, ¶ 16, pet. for leave to appeal pending, No. 121901 (filed Feb. 10,
2017) (mandatory 45 years); Evans, 2017 IL App (1st) 143562, ¶¶ 14-18, pet. for leave to appeal
pending, No. 122701 (filed Sept. 19, 2017) (discretionary 90-year total sentence, or 45 years with day-for-
day good-conduct credit).


                                                    28
       No. 1-16-2383


       at the earliest at age 66, which was 2 years over his life expectancy, was the equivalent of an

       unconstitutional mandatory natural life sentence. See Buffer, 2017 IL App (1st) 142931, ¶ 64.

¶ 81           Applying the rationale of Buffer and Sanders to the facts of this case, we are compelled to

       conclude that the intellectually disabled defendant, whose average life expectancy is at best 6420

       but who will not be released until he is at least 84, has similarly been condemned to spend the

       rest of his days in prison. This “unsurvivable” sentence is equivalent to natural life

       imprisonment, a sentence which the original sentencing judge, who presided over the trial, heard

       all the evidence, and viewed all the witnesses, believed was inappropriate. See Reyes, 2016 IL

       119271, ¶¶ 8-9.

¶ 82           Moreover, the record indicates that the trial court was not presented with current evidence

       of and, thus, could not have fully considered the attendant characteristics of the defendant’s

       intellectual disability.

¶ 83           In Holman, our supreme court held that in determining whether an error occurred in a

       defendant’s original sentence, a reviewing court “must look at the cold record to determine if the

       trial court considered [the attendant characteristics of youth] at the defendant’s original

       sentencing hearing.” Holman, 2017 IL 120655, ¶ 47. As the court explained, “the only evidence

       that matters” is the evidence at the “defendant’s original sentencing hearing.” Id. Here, however,

       we are not determining whether an error occurred in the defendant’s original sentence, since we

       have already determined that error did occur. Instead, we are deciding whether constitutional




               20
                 The defendant on appeal urges us to take judicial notice of the Central Intelligence Agency’s
       website, which states that the average life expectancy of a male in the United States is 77 years. We need
       not do so, however, since we may rely on our prior holdings, which refer to the more specific life
       expectancy of the prison population. See Buffer, 2017 IL App (1st) 142931, ¶ 59; Sanders, 2016 IL App
       (1st) 121732-B, ¶ 26.
                                                           29
       No. 1-16-2383


       error occurred on resentencing. Under these circumstances, the “cold record” before us is the one

       from the resentencing hearing.

¶ 84          That “cold” record does not establish that the trial court had a proper opportunity to

       consider, much less that it did consider, the attendant characteristics of the defendant’s

       intellectual disability and determined that the defendant was irretrievably depraved, permanently

       incorrigible, or irreparably corrupted beyond any possibility of rehabilitation so as to require a

       de facto life sentence. See Id. ¶ 46.

¶ 85          In Coty II, we noted that it was undisputed that, at the time of the offense, the defendant

       was intellectually disabled with an IQ score somewhere between 55 and 65 and that, as such,

       under our prevailing social norms his culpability was less than that of a person with normal

       cognitive capacity. Coty II, 2014 IL App (1st) 121799-U, ¶ 66 (citing Atkins, 536 U.S. at 305).

       We further found that while we in no way diminished the seriousness of the offense, that offense

       included a single, brief act of penetration that did not result in any injury to the victim. Id. ¶ 67.

       In addition, we found that the encounter was an isolated event and that it was neither preplanned

       nor orchestrated but, rather, seemingly impulsive. Id. We further stated that we were troubled by

       the fact that the original sentencing judge, who had the benefit of observing the defendant

       throughout trial, had expressed reservations about imposing a life sentence under these particular

       circumstances. Id. ¶ 68. We finally noted that, despite the defendant’s cognitive impairments and

       the brief and limited, albeit serious, nature of his offense, the defendant had nonetheless been

       sentenced to the harshest penalty prescribed by our laws, which our jurisprudence dictates should

       be reserved for the most severe offense—murder. Id. ¶ 69 (citing People v. Brown, 2012 IL App

       (1st) 091940, ¶ 68, and Kennedy v. Louisiana, 554 U.S. 407 438 (2008)).




                                                        30
       No. 1-16-2383


¶ 86          Although on remand from Coty II, the resentencing court was in possession of the trial

       record created in 2006, that record was void of any information about the state of the attributes of

       the defendant’s intellectual disability in 2016. The new PSI ordered for purposes of resentencing

       contained no reference whatsoever to the defendant’s intellectual disability. Instead, it noted that

       the defendant had stated that he had never been treated by a mental health professional. In this

       respect, we find very troubling that the public defender did not attempt on remand to have the

       defendant reevaluated or to introduce any evidence that would enlighten the trial court as to

       whether the defendant had been receiving any special services for his disability in the last 10

       years of his incarceration or whether those services had any effect. As such, the resentencing

       court was without an iota of evidence from which to determine whether the defendant’s cognitive

       ability, behavior, adaptability, or ability to comprehend the consequences of his actions had

       changed for better or worse in the 10 years of his imprisonment. Therefore, the trial court was

       without the necessary facts from which to determine whether the defendant could be restored to

       useful citizenship or whether he was so irretrievably depraved and of such danger of recidivism

       that a natural life sentence was warranted. Under these circumstances and in the context of our

       community’s clearly evolving standards of decency, we are compelled to conclude that the

       imposition of a 50-year de facto life sentence on this particular defendant, without the procedural

       safeguards of Atkins, Miller, and its progeny, was a penalty so wholly disproportionate that it

       violated the moral sense of our community. See Gipson, 2015 IL App (1st) 122451, ¶ 72 (“[T]he

       proportionate penalties clause demands consideration of the defendant’s character by sentencing

       a defendant with the objective of restoring the defendant to useful citizenship, an objective that is

       much broader than defendant’s past conduct in committing the offense.”). Accordingly, we find




                                                        31
       No. 1-16-2383


       the sentence unconstitutional under the proportionate penalties clause (Ill. Const. 1970, art. I,

       § 11).

¶ 87            We therefore vacate the defendant’s sentence and remand for a new sentencing hearing

       before a different judge. On remand, we urge the public defender to have the defendant’s mental

       health evaluated and to provide the court with as much information as possible as to the

       defendant’s behavior and progress, or lack thereof, while in prison. We also instruct the trial

       court on remand to give serious consideration to the attendant characteristics of the defendant’s

       intellectual disability and the fact that this disability “diminish[es] both [his] culpability and the

       need for retribution” particularly in the context of this, a nonhomicide offense. Gipson, 2015 IL

       App (1st) 122451, ¶ 74; see also Atkins, 536 U.S. at 320. In addition, we remind the trial court

       that, should it determine that there is a bona fide doubt of the defendant’s fitness to be sentenced,

       it has the discretion to order a new fitness hearing to determine whether the defendant should

       continue to be housed in the general prison population or if he needs to be placed in a mental

       health facility where he can be treated for his intellectual disability before any sentence can even

       be imposed. 725 ILCS 5/104-11 (West 2016). Furthermore, because the defendant has already

       spent nearly 15 years in prison and this is the second time we are vacating his sentence, we

       instruct the trial court to act with the utmost expediency.

¶ 88                                          III. CONCLUSION

¶ 89            For all of the aforementioned reasons, we vacate the defendant’s sentence and reverse

       and remand for a new sentencing hearing, with instructions.

¶ 90            Sentence vacated.

¶ 91            Reversed and remanded with instructions.




                                                        32